Case 1:18-cV-00392-B|\/|C Document 30 Filed 11/16/18 Page 1 of 3 Page|D #: 159

Record of Conference and Orders: Vera M. Scanlon, USMJ Date: l l/l6/2018

 

Case: Ok v. New York City Department of` Education et al Telephone Conf`. @ 2200 PM

Civ. l:lS-cv-OO392-Bl\/IC /
ECF Recording in 13A South: elephone Conference m In-person Conference

1/,' L.¢ UTP`

COII 2 (See separater doc/rel enlry or document for specific ap nces)
ounsel for Plaintiff`(s) m Pro Se Plaintiff(s) ounsel for Defendant(s) m Pro Se Def`endant(s)

Conference Tyge:

ci lnitial Conf`erence m Status Conference E’Settlement Conference m Motion Hearing m Discovery Conference m
m JPTO Conf`erence i;\ Other

 

Further to the conference, discovery and other scheduling dates are as follows:
(lfdaies previously set by the Courl are not resel. they remain as s!a!ea' in the previous order.)

l:i Motions decided on the record

 

 

m Rule 26(a) disclosures, incl. supplements

 

i:i Document requests to be served

 

m Interrogatories to be served

 

m Amended pleadings, inc|.joinder m To be served m To be filed

 

m Complaint m Answer m On consent m By motion m By PMC letter

 

l:l Joint status letter :1 Stip of dismissal to be filed

l /
atus conference Date: / 2 /( / / k Time: / 2 .'§/ SJ_;,`
m In person S/Ie/lephone (718) 613-2300 To be organized by: //'7_`

m Specific depositions to be held

 

 

 

m Fact discovery closes

 

i:i Expert disclosures to be served

 

i:i lnitial expert report(s) to be served

 

m Rebuttal expert report(s) to be served

 

m Expert discovery closes

 

m All discovery closes

 

m Joint letter confirming discover is concluded

 

m Summaryjudgment to be initiated m PMC letter m Briefing

 

m .Ioint pre-trial order to be filed m Letter for conference m Proposed JPTO

m Proposed confidentiality order to be filed

 

 

\:v Consent to Magistrate Judge to be filed

 

m Settlement Conf`erence Date: Time'

 

Case 1'18-cV-OO392-BI\/|C Document 30 Filed 11/16/18 Page 2 of 3 Page|D #. 160
Page_of_

Vera M. Scanlon, USMJ
Conference Orders, Continued

Case- ©/( CiV.A. [V_ y qz_'

WMMKMM
@e~ me /’“:
/L'€'z§;§/ ("1» ’v/?/?/O.(_?_"

/‘~"VH>¢/~:qq¢ 0 owl/ul é/ 7_:/?0/,£

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:18-cV-00392-BI\/|C Document 30 Filed 11/16/18 Page 3 of 3 Page|D #: 161

